Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on September 6th, 2022, 1, 7, 9, 11, 16 and 34 claims have been amended, claims 4, 8 and 15 has been cancelled and new claims 35 and 36have been added.  Therefore, claims 1-3, 5-7, 9-14, 16-36 are pending for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11-14, 22, 23, 26, 27 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al. (US 20200032494 A1) in view of Bailey (US 20180010978 A1) and Rice (US 20110291845 A1).
In regards to claim 1, Trescott teaches a water heater assembly with a fluid discharge event detection apparatus (Paragraph 16). Trescott further teaches the hot water assembly comprising a first conduit and a sensing conduit (Abstract; Paragraphs 101, 102, 105).  A temperature and pressure relief valve, coupled between the first conduit configured to open and fluidly couple the first conduit and the sensing conduit, configured to open and the fluidly couple the first conduit and the sensing conduit to one another, wherein the temperature and pressure relief valve is normally closed and mechanically opens to discharge water based upon predetermined temperature and pressure conditions being exceeded (Paragraphs 19, 120), i.e.  a temperature and pressure relief valve having an inlet coupled to the first conduit, the temperature and pressure relief valve also having an outlet; a sensing conduit coupled to the outlet of the temperature and pressure relief valve, wherein the temperature and pressure relief valve is.  A sensor disposed around the exterior of the sensing conduit and entirely outside of an interior of the sensing conduit (Paragraph 16, 59).  Furthermore, Trescott teaches the alarm condition based on continuous flow based on the values measured from the sensing conduits (Paragraphs 14).  Furthermore, by Trescott teaching two separate sensor probes are clamped directly onto the outside of a pipe or thermally conductive heat transfer medium between the fluid and the system to allow detection of all flow conditions (Paragraph 16).
Trescott further fails to teach the sensor being outside the of the interior of the conduit, such that the sensor is never in contact with the fluid flow, and further not obstructing the flow of the fluid.  Bailey on the other hand teaches a sensor unit circumvented around a conduit and further able to detect the flow of the fluid within the conduit sans direct contact with the fluid, and able to detect the flow of a fluid within a fluid as well as no fluid flow within the conduit (Abstract; Paragraphs 18, 19, 64); the system is then able to alert in conditions where a leak may be detected as a result (Paragraphs 28, 35, 58).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bailey’s teaching with Trescott’s teaching in order to enable the flow detection  or lack thereof within a pipeline conduit system, and further enabling the detection of any leaks as a result.
Trescott modified fails to teach a controller coupled to a sensor configured to periodically measure a capacitance value of the sensing conduit of the sensor output signal.  Rice teaches a method that detects leaks from a hot water tank (Paragraph 17) by way of measuring chances in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Rice’s teaching with Trescott modified’s teaching in order to enable the detection of a leak of a hot water system.
In regards to claim 3, Trescott modified teaches the detected rate of change of the measured impedance value of the sensing conduit is a function of a flow rate of fluid within the sensing conduit (Paragraphs 19, 67), i.e. by using a Wheatstone bridge circuit (that may be used to measure impedance in the form of capacitance).  Furthermore, when combined with Rice’s measuring changes in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38), one of ordinary skill in the art may use the measurement of capacitance as aa function of a flow rate of fluid.  
In regards to claim 5, Trescott modified teaches temperature and pressure relief valve is configured to activate when at least one of: a pressure within the first conduit that is not within a predetermined range of pressure values is detected; and a temperature within the first conduit that is not within a predetermined range of temperature values is detected (Paragraph 19).
In regards to claim 6, Trescott modified teaches the sensing conduit consists of electrically non-conductive material such as plastic (Paragraph 66).
In regards of claim 7, Trescott modified the sensed conduit impedance is a function of an amount of fluid within the sensing conduit (Paragraphs 19, 67), i.e. by using a Wheatstone bridge circuit (that may be used to measure impedance in the form of capacitance).  Furthermore, when combine with Rice’s measuring changes in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38), one of ordinary skill in the art may use the measurement of capacitance as aa function of a flow rate of fluid.  
In regards to claim 9, Trescott teaches a water heater assembly with a fluid discharge event detection apparatus (Paragraph 16). Trescott further teaches the hot water assembly comprising a first conduit and a sensing conduit (Abstract; Paragraphs 101, 102, 105).  A temperature and pressure relief valve, coupled between the first conduit configured to open and fluidly couple the first conduit and the sensing conduit, configured to open and the fluidly couple the first conduit and the sensing conduit to one another, wherein the temperature and pressure relief valve is normally closed and mechanically opens to discharge water based upon predetermined temperature and pressure conditions being exceeded (Paragraphs 19, 120).  A sensor disposed around the exterior of the sensing conduit and entirely outside of an interior of the sensing conduit (Paragraph 16, 59).  Furthermore, Trescott teaches the alarm condition based on continuous flow based on the values measured from the sensing conduits (Paragraphs 14).  Furthermore, by Trescott teaching two separate sensor probes are clamped directly onto the outside of a pipe or thermally conductive heat transfer medium between the fluid and the system to allow detection of all flow conditions (Paragraph 16), indicative that even “some flow” may be detected.  Hence by obviousness may be configured to enable an alarm/alert setting based on “some flow”.
Trescott further fails to teach the sensor being outside the of the interior of the conduit, such that the sensor is never in contact with the fluid flow, and further not obstructing the flow of the fluid.  Bailey on the other hand teaches a sensor unit circumvented around a conduit and further able to detect the flow of the fluid within the conduit sans direct contact with the fluid, and able to detect the flow of a fluid within a fluid as well as no fluid flow within the conduit (Abstract; Paragraphs 18, 19, 64), the system is then able to alert  in conditions where a leak may be detected as a result (Paragraphs 28, 35, 58).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bailey’s teaching with Trescott’s teaching in order to enable the flow detection  or lack thereof within a pipeline conduit system, and further enabling the detection of any leaks as a result.
Trescott modified fails to teach a controller coupled to a sensor configured to periodically measure a capacitance value of the sensing conduit of the sensor output signal.  Rice teaches a method that detects leaks from a hot water tank (Paragraph 17) by way of measuring chances in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Rice’s teaching with Trescott modified’s teaching in order to enable the detection of a leak of a hot water system.
In regards to claim 11, Trescott modified teaches the detected rate of change of the measured impedance value of the sensing conduit is a function of a flow rate of fluid within the sensing conduit (Paragraphs 19, 67), i.e. by using a Wheatstone bridge circuit (that may be used to measure impedance in the form of capacitance).  Furthermore, when combine with Rice’s measuring changes in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38), one of ordinary skill in the art may use the measurement of capacitance as aa function of a flow rate of fluid.  Bailey goes on to teach a sensor unit circumvented around a conduit and further able to detect the flow of the fluid within the conduit sans direct contact with the fluid, and able to detect the flow of a fluid within a fluid as well as no fluid flow within the conduit (Abstract; Paragraphs 18, 19, 64).
In regards to claim 12, Trescott modified teaches the temperature and pressure relief valve is configured to activate and fluidly couple the discharge conduit and the sensing conduit to one another when the control temperature and pressure relief valve detects at least one predetermined condition of a fluid within the discharge conduit (Paragraphs 19, 120).
In regards to claim 13, Trescott modified teaches temperature and pressure relief valve is configured to activate when at least one of: a pressure within the first conduit that is not within a predetermined range of pressure values is detected; and a temperature within the first conduit that is not within a predetermined range of temperature values is detected (Paragraph 19).
In regards to claim 14, Trescott modified teaches the detected rate of change of the measured impedance value of the sensing conduit is a function of a flow rate of fluid within the sensing conduit (Paragraphs 19, 67), i.e. by using a Wheatstone bridge circuit (that may be used to measure impedance in the form of capacitance).  Furthermore, when combine with Rice’s measuring changes in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38), one of ordinary skill in the art may use the measurement of capacitance as aa function of a flow rate of fluid.  
In regards to claim 22, Trescott modified teaches the sensor is a circular ring, or a portion of a circular ring (Figure 2, 2A)
In regards to claim 23, Trescott modified the controller is further configured to continuously measure the capacitance value of the sensing conduit as a function of the sensor output signal (Paragraphs 17, 21 37).
In regards to claim 26, Trescott modified teaches the sensor is a circular ring, or a portion of a circular ring (Figure 2, 2A).
In regards to claim 27, Trescott modified the controller is further configured to continuously measure the capacitance value of the sensing conduit as a function of the sensor output signal (Paragraphs 17, 21 37).
In regards to claim 34, Trescott teaches a backflow relief valve comprising: a fluid discharge event detection apparatus including: a first conduit connected to an upstream fluid network; a second conduit connected to a downstream fluid network; a sensing conduit intermediate the first and second conduit (Abstract; Paragraphs 101, 102, 105); a first check valve for controlling flow in the first conduit; a second check valve for controlling flow in the second conduit, wherein the first and second check valves normally only allow flow in an upstream direction and mechanically open for reverse flow based upon predetermined pressure conditions being exceeded (Paragraphs 19, 120); a sensor, disposed and positioned around an exterior of the sensing conduit and entirely outside of an interior of the sensing conduit(Paragraph 16, 59). Furthermore, Trescott teaches the alarm condition based on continuous flow based on the values measured from the sensing conduits (Paragraphs 14).  Furthermore, by Trescott teaching two separate sensor probes are clamped directly onto the outside of a pipe or thermally conductive heat transfer medium between the fluid and the system to allow detection of all flow conditions (Paragraph 16).
Trescott further fails to teach the sensor being outside the of the interior of the conduit, such that the sensor is never in contact with the fluid flow, and further not obstructing the flow of the fluid.  Bailey on the other hand teaches a sensor unit circumvented around a conduit and further able to detect the flow of the fluid within the conduit sans direct contact with the fluid, and able to detect the flow of a fluid within a fluid as well as no fluid flow within the conduit (Abstract; Paragraphs 18, 19, 64), the system is then able to alert  in conditions where a leak may be detected as a result (Paragraphs 28, 35, 58).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bailey’s teaching with Trescott’s teaching in order to enable the flow detection  or lack thereof within a pipeline conduit system, and further enabling the detection of any leaks as a result.
Trescott fails to teach a controller coupled to a sensor configured to periodically measure a capacitance value of the sensing conduit of the sensor output signal.  Rice teaches a method that detects leaks from a hot water tank (Paragraph 17) by way of measuring chances in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Rice’s teaching with Trescott’s teaching in order to enable the detection of a leak of a hot water system.
In regards to claim 35, Trescott teaches some flow includes a leak event occurring in the sensing conduit (Paragraph 16).
In regards to claim 36, Trescott modified teaches the present invention is more particularly, though not exclusively, useful as a non-invasive leak detection system capable of detecting even the smallest fluid leakage within a fluid conduit system, terminating fluid flow in response to the leak, and providing other indication, alert, and control functions (Paragraph 2), i.e. indicative of the leak event includes a stream of fluid that engulfs under a quarter of an inner surface area of the sensing conduit, depending on the magnitude of the said leak.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al. (US 20200032494 A1) in view of Bailey (US 20180010978 A1), Rice (US 20110291845 A1) as applied to claim 1, 9 above, and further in view of Fritsch (US 20110180044 A1).
In regards to claim 2, Trescott modified via Rice teaches detecting a rate of change of the measured capacitance value of the sensing conduit (Paragraph 38, 41); Furthermore, Trescott teaches distinguishing between an excess temperature condition and an excess pressure condition (Paragraphs 19, 120).  Trescott modified fails to teach distinguish between an excess temperature condition and an excess pressure condition as a function of the detected rate of change of the measured capacitance value of the sensing conduit.  Fritsch on the other hand teaches the capacitance can be measured as a function of at least one operating parameter, for example the pressure, the actuation energy and/or the temperature (Paragraph 14); using this relationship between one of ordinary skill in the art may detect abrupt/abnormal behavior of capacitance measured in a case where there is an excess pressure condition and an excess temperature condition.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Fritsch’s teaching with Trescott modified’s teaching in order to establish a reliable method to be able to detect a breach or discharge by way of capacitance measurement values.
In regards to claim 10, Trescott modified via Rice teaches detecting a rate of change of the measured capacitance value of the sensing conduit (Paragraph 38, 41); Furthermore, Trescott teaches distinguishing between an excess temperature condition and an excess pressure condition (Paragraphs 19, 120).  Trescott modified fails to teach distinguish between an excess temperature condition and an excess pressure condition as a function of the detected rate of change of the measured capacitance value of the sensing conduit.  Fritsch on the other hand teaches the capacitance can be measured as a function of at least one operating parameter, for example the pressure, the actuation energy and/or the temperature (Paragraph 14); using this relationship between one of ordinary skill in the art may detect abrupt/abnormal behavior of capacitance measured in a case where there is an excess pressure condition and an excess temperature condition.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Fritsch’s teaching with Trescott modified’s teaching in order to establish a reliable method to be able to detect a breach or discharge by way of capacitance measurement values.



Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al. (US 20200032494 A1) in view of Bailey (US 20180010978 A1), Rice (US 20110291845 A1) as applied to claim 1 above, and further in view of Brown et al. (US 20170295743 A1) .
In regards to claim 21, Trescott modified fails to teach the sensor is positioned within a wall portion of the sensing conduit.  Brown however teaches sensors affixed within the walls of a conduit (Paragraph 80; Figures 1 & 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Trescott modified’s teaching in order to enable the conduit sensor to have better readings with the water flow to be able to accurately read the capacitance value of the water flow accordingly.

Claims 24, 25, 28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al. (US 20200032494 A1) in view of Bailey (US 20180010978 A1), Rice (US 20110291845 A1) as applied to claims 6, 9,above, and further in view of Brown et al. (US 20170295743 A1).
In regards to claim 24, Trescott modified fails to teach the sensor comprises electrically conductive material.  Brown teaches electrically conductive material in the sensor component such that the transmission of signal readings may be made accordingly (Paragraph 13).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Trescott modified’s teaching in order to enable the transmission of signal readings by the sensor.
In regards to claim 25, Trescott modified fails to teach the sensor is positioned within a wall portion of the sensing conduit.  Brown however teaches sensors affixed within the walls of a conduit (Paragraph 80; Figures 1 & 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Trescott modified’s teaching in order to enable the conduit sensor to have better readings with the water flow to be able to accurately read the capacitance value of the water flow accordingly.
In regards to claim 28, Trescott modified teaches the sensing conduit consists of electrically non-conductive material such as plastic (Paragraph 66).  Trescott modified fails to teach the sensor comprises electrically conductive material.  Brown teaches electrical conductive material in the sensor component such that the transmission of signal readings may be made accordingly (Paragraph 13).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Trescott modified’s teaching in order to enable the transmission of signal readings by the sensor.
In regards to claim 32, Trescott modified teaches the sensing conduit consists of electrically non-conductive material such as plastic (Paragraph 66).  Trescott modified fails to teach the sensor comprises electrically conductive material.  Brown teaches electrical conductive material in the sensor component such that the transmission of signal readings may be made accordingly (Paragraph 13).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Trescott modified’s teaching in order to enable the transmission of signal readings by the sensor.


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al. (US 20200032494 A1) in view of Bailey (US 20180010978 A1), Rice (US 20110291845 A1) as applied to claim 1 above, and further in view of Deivasigamani et al. (US 20160341445 A1).
In regards to claim 33, Trescott modified fails to teach diagnosing: a temperature change based on the change being a ramp input; and a pressure change based on the change being a step input. Deivasigamani on the other hand teaches diagnosing a temperature related failure based on change with a ramp input/inlet, as well as pressure related failure based on change in a step input (Paragraph 61).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Deivasigamani’s teaching with Trescott modified’s teaching in order to enable accurate diagnostics with the sensory system within the apparatus

Allowable Subject Matter
Claims 16-20, 29-32 are allowed.  Independent claim 16 reads as “A method of detecting a fluid discharge event in a hot water heater assembly, comprising: coupling a first end of a sensing conduit to a discharge conduit of a temperature and pressure relief valve coupled to a tank of the hot water heater assembly; disposing and positioning a sensor around an exterior of sensing conduit and entirely outside of an interior of the sensing conduit, the sensor configured to output a signal proportional to a capacitance of the sensing conduit; periodically measuring, as a function of the sensor output signal, a capacitance value of the sensing conduit; generating readings of no flow when the sensing conduit is dry, some flow when the sensing conduit is under 25% wet, or continuous flow when the sensing conduit is more that 25% wet based on the measured capacitance value of the sensing conduit; detecting a change in the measured sensing conduit capacitance value; asserting an alarm condition selected from no flow, some flow, and continuous flow upon detection of the change in the measured sensing conduit capacitance value; and diagnosing: a temperature related failure based on the change being a ramp input; and a pressure related failure based on the change being a step input.”  During the time of the filing date of the said invention, there was no prior art that taught the scope of the invention in its entirety, particularly “periodically measuring, as a function of the sensor output signal, a capacitance value of the sensing conduit; generating readings of no flow when the sensing conduit is dry, some flow when the sensing conduit is under 25% wet, or continuous flow when the sensing conduit is more that 25% wet based on the measured capacitance value of the sensing conduit; detecting a change in the measured sensing conduit capacitance value.”



Response to Arguments
The examiner has acknowledged applicant’s amendments and has addressed them under new grounds of rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                            

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685